FILED
                                                                            JAN 29 2019
                           NOT FOR PUBLICATION
                                                                       SUSAN M. SPRAUL, CLERK
                                                                          U.S. BKCY. APP. PANEL
                                                                          OF THE NINTH CIRCUIT


             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. CC-18-1132-KuTaF

ETTA HINDRA,                                         Bk. No. 2:16-bk-10297-SK

                    Debtor.
ETTA HINDRA,
                    Appellant,

v.                                                    MEMORANDUM*

KATHY A. DOCKERY, Chapter 13
Trustee; UNITED STATES TRUSTEE;
DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for Morgan
Stanley Mortgage Loan Trust 2005-6AR,

                     Appellee.

                   Argued and Submitted on January 24, 2019
                           at Pasadena, California

                               Filed – January 29, 2019




         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
               Appeal from the United States Bankruptcy Court
                    for the Central District of California

          Honorable Sandra R. Klein, Bankruptcy Judge, Presiding

Appearances:        Appellant Etta Hindra argued pro se.



Before: KURTZ, TAYLOR, and FARIS, Bankruptcy Judges.

      Debtor Etta Hindra appeals from the bankruptcy court's order

denying her motion to vacate dismissal and reopen her bankruptcy case.

We AFFIRM.

                                       FACTS

      In January 2016, Ms. Hindra filed an incomplete chapter 131 case with

the help of an attorney. A few weeks later, she filed her chapter 13 plan and

other required documents. Shortly after, Ms. Hindra substituted in pro se.

      Deutsche Bank National Trust Company as Trustee for Morgan

Stanley Mortgage Loan Trust 2005-6AR, its assignees and/or successors, by

and through its servicing agent PNC Mortgage, a division of PNC Bank,

N.A. (Deutsche), objected to confirmation of Ms. Hindra's plan because

(1) it failed to provide for payment on almost $300,000 in pre-petition

arrearages owed to Deutsche on her home mortgage; and (2) it was not


      1
       Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, and “Rule” references are to the Federal Rules
of Bankruptcy Procedure.

                                          2
feasible due to Ms. Hindra's monthly disposable income of $405. CAM XIV

Trust objected to Ms. Hindra's plan on similar grounds. The chapter 13

trustee (Trustee) also objected to her plan on several grounds, including

Ms. Hindra's failure to (1) disclose numerous claims; (2) provide

information regarding her previous bankruptcies; and (3) provide evidence

of plan payments.

      At the confirmation hearing, Trustee's counsel recommended

dismissal of Ms. Hindra's case based on feasibility and requested a 180-day

bar due to her failure to disclose claims which she had scheduled in a prior

bankruptcy case and based on her filing history. The bankruptcy court

entered an order dismissing the case with a 180-day bar.

      Thereafter, Ms. Hindra filed a motion to vacate the dismissal, which

the bankruptcy court denied. At the same time, the bankruptcy court

declined to retain jurisdiction over an adversary proceeding and issued an

order dismissing it.2

      Ms. Hindra appealed these orders to the Bankruptcy Appellate Panel

(BAP). The BAP dismissed both appeals for failure to prosecute.

      On March 2, 2017, the bankruptcy court clerk's office entered an

order closing Ms. Hindra's bankruptcy case.


      2
        Ms. Hindra had filed an adversary complaint against Deutsche and others
alleging that the defendants lacked standing to foreclose on her property and violated
multiple federal and state laws.


                                           3
      A few days later, Ms. Hindra appealed the BAP's dismissals of her

appeals to the Ninth Circuit. The Ninth Circuit eventually dismissed the

appeals.

      In April 2017, Ms. Hindra filed a motion to reopen her bankruptcy

case. The bankruptcy court entered an order granting the motion.

Ms. Hindra then filed a request to vacate the dismissal of her case. She did

not notice the motion for hearing. In March 2018, her case was again closed.

      She then filed the motion to vacate the dismissal and reopen her

bankruptcy case which is connected to this appeal. Her motion was based

on the following: her computer was stolen which prevented her from filing

her motion to vacate and reopen sooner, she had filed a motion to reinstate

the appeals in the Ninth Circuit, and the bankruptcy court would be able to

reverse its own judgment.

      At the May 10, 2018 hearing, the bankruptcy court denied her

motion. First, the court noted that under its local bankruptcy rule (LBR)

5010-1(a), a motion to reopen must not contain a request for any other

relief, and a request for relief other than the reopening of a case (including

relief based on the grounds for reopening) must be made in a separate

motion or adversary proceeding which may be filed concurrently with the

motion to reopen. Since Ms. Hindra's motion contained a request for relief

from the dismissal order in addition to the request that the case be

reopened, the court stated that it should not consider or rule on her request


                                       4
to vacate the dismissal order.

      Further, the court observed that Ms. Hindra appealed the order

dismissing her case and the order dismissing her adversary proceeding to

the BAP and the Ninth Circuit without success. Therefore, both orders

were final.

      Finally, applying the standards for reopening a bankruptcy case, the

court found no purpose would be served by reopening the case. In

addition, because Ms. Hindra's case was dismissed, it was not fully

administered and thus could not be reopened under § 350(b).

      Ms. Hindra filed a timely appeal from the bankruptcy court's order

denying her motion to vacate dismissal and reopen the bankruptcy case.

                                 JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(1). We have jurisdiction under 28 U.S.C. § 158.

                                     ISSUE

      Whether the bankruptcy court erred in denying Ms. Hindra's motion

to vacate dismissal and reopen the bankruptcy case.

                          STANDARD OF REVIEW

      We review for an abuse of discretion the bankruptcy court's

application of its local rules. See United States v. Heller, 551 F.3d 1108, 1111

(9th Cir. 2009). We also review for abuse of discretion the denial of a

motion to reopen a bankruptcy case. Staffer v. Predovich (In re Staffer), 306


                                        5
F.3d 967, 971 (9th Cir. 2002).

      A bankruptcy court abuses its discretion if it applies the wrong legal

standard, misapplies the correct legal standard, or if it makes factual

findings that are illogical, implausible, or without support in inferences

that may be drawn from the facts in the record. See TrafficSchool.com, Inc. v.

Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011) (citing United States v. Hinkson,

585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)).

                                 DISCUSSION

      The bankruptcy court did not err in denying Ms. Hindra's request to

vacate the dismissal of her case. Ms. Hindra sought to vacate the dismissal

in the motion where she also requested reopening of her bankruptcy case.

Under LBR 5010–1(a), "The motion [to reopen a closed bankruptcy case]

must not contain a request for any other relief." Under LBR 5010–1(b), "A

request for any relief other than the reopening of a case, including relief

based upon the grounds for reopening the case, must be made in a separate

motion or adversary proceeding, which may be filed concurrently with the

motion to reopen." Pursuant to LBR 5010-1(a) and (b), the bankruptcy court

was well within its discretion to deny Ms. Hindra's request to vacate the

dismissal of her bankruptcy case. Furthermore, Ms. Hindra had previously

appealed the dismissal order to the BAP and the Ninth Circuit and was

unsuccessful. There was thus no reason for the bankruptcy court to vacate

the order.


                                        6
      The bankruptcy court also did not abuse its discretion by denying

Ms. Hindra's motion to reopen her case because the statute precluded her

from doing so. Section 350(a) provides that a case shall be closed "[a]fter an

estate is fully administered and the court has discharged the trustee[.]" The

Ninth Circuit has held that a "dismissed" case cannot be reopened under

§ 350(b) because it was not "closed" under § 350(a) following the

administration of the estate. Armel Laminates, Inc. v. Lomas & Nettleton Co.

(In re Income Prop. Builders, Inc.), 699 F.2d 963, 965 (9th Cir. 1982) (per

curiam). Ms. Hindra's case was dismissed upon Trustee's request for

numerous reasons including, among others, her failure to make disclosures

and provide information regarding her previous cases. Her case was not

closed following the administration of her estate and thus could not be

reopened under § 350(b).

      We have liberally construed Ms. Hindra's pleadings due to her pro se

status. Kashani v. Fulton (In re Kashani), 190 B.R. 875, 883 (9th Cir. BAP

1995). Nonetheless, even the most liberal reading of her pleadings reveals

no arguments relevant to the order on appeal. We disregard these

irrelevant arguments. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

                                CONCLUSION

      For the reasons stated, we AFFIRM.




                                        7